Mr. Justice Boggs delivered the opinion of the Court. We have carefully read the evidence preserved in the bill of exceptions. That the deceased came to his death by his own voluntary intentional act was so clearly established as to be beyond doubt or debate. There was no evidence tending to show that he took his life in a fit of frenzied madness," or from an insane impulse, so powerful as to deprive,him of the ability to form an intention. He was fully conscious of what he was about to do, and of the result which would follow his intended act. The instructions asked by the appellant, to the effect the policy could not be avoided by proof the assured committed suicide if the jury believed from the evidence that the assured was impelled thereto by an insane impulse which he was unable to resist, were properly refused. There was no evidence upon which to base them; upon the contrary, the evidence excluded any such conclusion. The written statement found upon body of the deceased, addressed to “ Father, mother and sisters,” was properly admitted in evidence. It was not signed, but was written upon a page of a book found on the person of the deceased, and was clearly a message prepared by him for the purpose of announcing to his relatives that his death was caused by his own hand, and of making disposition of his effects and indicating his desire as to the funeral services to be held over his remains. - • The judgment was such as the law demanded under the proof, and should be and is affirmed.